Citation Nr: 1402582	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  12-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

3.  Whether new and material evidence has been received to open a claim for service connection for a left shoulder disability. 


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from January 1983 to February 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

Although the RO implicitly reopened the Veteran's claim by arranging for a VA examination and decided the issue in an April 2012 Statement of the Case (SOC), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The issues of service connection for a right shoulder disability and a left shoulder disability are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action is required on his part. 

FINDINGS OF FACT
1.  An unappealed March 1999 rating decision denied service connection for an ankle disability essentially because there was no evidence of a residual disability from such injury in service. 

2.  Evidence received since the March 1999 rating decision does not tend to show that the Veteran has any residuals of an ankle injury attributable to service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for an ankle disability; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed August 2009 rating decision confirmed an earlier (March 1999) denial of service connection for right and left shoulder disabilities, based on lack of evidence of a current disability of the right shoulder and that any left shoulder disability was not shown to be related to the Veteran's service.

4.  Evidence received since the August 2009 rating decision includes evidence not of record at the time of that decision, suggests the Veteran's has a current right shoulder disability that may be related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for right and left shoulder disabilities; and raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

1.  New and material evidence has not been received regarding the claim of service connection for a left ankle disability and the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received regarding the claim of service connection for a right shoulder disability and the claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received regarding the claim of service connection for a left shoulder disability and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims. 

A September 2011 letter advised the Veteran of the evidence and information necessary to reopen a claim, the definition of new and material evidence, and of what type of evidence and information is necessary to establish entitlement to the underlying claim of service connection.  It also informed him of the basis for the previous denial of his claims.  He has received the notice required in claims to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran's service treatment records (STRs) are associated with his claims file, and postservice medical reports have been secured.  He has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence of record, and in Virtual VA, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

New and Material Evidence Claims

A Board decision denying a claim for VA benefits (that is not appealed to the Court) is final based on the evidence of record at the time of the decision, and may not be revised based on such evidence.  38 U.S.C.A. §§ 7104, 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  "New" evidence means existing evidence not previously submitted to agency decisionmakers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).




Left Ankle Disability

A March 1999 rating decision denied service connection for a left ankle disability finding that the Veteran had not submitted medical evidence of a current disability or of a nexus between a current disability and the Veteran's service.  This is the last final rating decision for the Veteran's left ankle disability claim.

The evidence of record in the March 1999 rating decision included:

*The Veteran's November 1998 claim indicating he injured his ankle falling down stairs in service.  On this claim, he did not list any treatment for an ankle disability, but listed VAPOC Columbus as persons who have knowledge of this disability.
*A February 1999 report of contact in which the Veteran clarified that he had never sought treatment for an ankle disability since discharge. 

Finding no medical evidence of a current disability, the RO denied service connection for an ankle disability. 

Evidence received subsequent to the March 1999 rating decision includes:

*Service Treatment Records from January 1983 to February 1986 including a note that the Veteran injured his ankle falling from a ladder in January 1984.  This injury was considered acute and resolved.  The Veteran also sought treatment for ankle pain in June 1985 after twisting his ankle one week earlier.  He was prescribed ice and strengthening exercises and this was also considered acute and resolved. 
*VAMC treatment records which are largely silent for treatment of left ankle problems except for one instance in May 1999 after the Veteran reported twisting his ankle stepping in a hole.
*A December 2011 VA examination which diagnosed only a resolved left ankle sprain from February 1984.  The examiner found no limitation of motion, no functional loss, and x-rays of the ankle revealed no abnormal findings and the impression of the ankle was normal.  The examiner opined that there were no residuals of an ankle injury.

As the Veteran's claim of service connection for a left ankle disability was previously denied based on a finding that such disability was not shown, for additional evidence received since the March 1999 rating decision to be new and material, it must be evidence not previously of record that shows or suggests he has residual disability from the injury in service.

The Service Treatment Records, VAMC records, and VA examination report are new, as they were not previously of record.  However, the additional evidence received does not show a diagnosis of a left ankle disability or residuals from an injury in service or treatment or clinical findings of symptoms of such disability.  The Veteran does not identify any provider who has seen him for (or noted) ankle complaints.  The VA examination report does not identify a current ankle disability.  In light of the foregoing, the Board finds that new and material evidence has not been received, and that the claim of service connection for a left ankle disability may not be reopened.  Even the low threshold standard for reopening, endorsed by the Court in Shade v, Shinseki, 24 Vet. App. 110   (2010), is not met.

Right and Left Shoulder Disabilities

A March 1999 rating decision denied service connection for a shoulder disability finding that the Veteran had not submitted medical evidence of a current disability or of a nexus between a current disability and the Veteran's service.  In August 2009, the RO denied the claim to reopen the claim for service connection for a shoulder injury as the Veteran provided no evidence of a right shoulder disability and no medical nexus between the degenerative changes in his left shoulder and an in-service injury.  This is the last final rating decision for a shoulder disability claim. 

Evidence of record for the August 2009 rating decision included:

*Service Treatment Records from January 1983 to February 1986 which indicate the Veteran sought treatment for left shoulder pain in April 1985 (after a locker fell on the shoulder) and September 1985 (a football injury) and for right shoulder pain on October 1985 (a football injury).  His separation exam listed no shoulder issues.
* VAMC treatment records from December 1998 to August 2009 which show a diagnosis of mild left acromioclavicular degenerative changes in May 1999 and periodic treatment for shoulder pain. 

Evidence received since the August 2009 rating decision includes:

*VAMC treatment records from August 2009 to June 2011 which are largely silent for treatment of shoulder pain. 
*A December 2011 VA examination that diagnosed resolved acute injuries of both shoulders as well as degenerative joint disease in both the right and left shoulders. 

The Board finds that the evidence received since the August 2009 rating decision is new and material because it was not before agency decision makers at that time, and directly addresses the unestablished fact necessary to substantiate the Veteran's claim of service connection for a bilateral shoulder disability.  Evidence received since the August 2009 rating decision includes the December 2011 VA examination which diagnosed degenerative joint disease in both shoulders.  This raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."). Thus, the additional evidence received is new and material and is sufficient to reopen the claim of service connection for a left and right shoulder disability.

De novo review of the claim is addressed in the remand below.

ORDER

The appeal to reopen a claim of service connection for a left ankle disability is denied.

The appeal to reopen a claim of service connection for a right shoulder disability is granted.

The appeal to reopen a claim of service connection for a left shoulder disability is granted. 


REMAND

In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  As the RO has not considered the Veteran's claim of service connection for right and left shoulder disabilities de novo, and the Veteran has not waived his right to such RO consideration, the Board finds it necessary to remand such matter for that purpose. In conjunction with the de novo readjudication of the Veteran's claim of service connection for shoulder disabilities, the RO must arrange for all further development indicated, to include (but not be limited to) that ordered below.  

The reopening of the appellant's claim of service connection for right and left shoulder disabilities triggers VA's duty to assist by arranging for an adequate examination/medical opinion.  The December 2011 VA examination suggests that the Veteran's degenerative joint disease is not a result of his in-service injuries, but is unaccompanied by sufficient explanation of rationale.  The examiner merely cited to the absence of degenerative joint disease in service, but did not articulate why the Veteran's degenerative joint disease is not related to the acknowledged trauma to each of his shoulders in service.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record updated (since December 2012) complete clinical records of the Veteran's VA evaluations and treatment at the Columbus VAMC.

2.  The RO should arrange for the Veteran to be evaluated by an appropriate specialist to secure an adequate medical nexus opinions in connection with his claims of service connection for right and left shoulder disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should note that the Veteran had documented shoulder trauma in service as noted in his STRs.

Based on examination/interview of the Veteran and review of the record, the examiner must provide an opinion that respond to the following: What is the most likely etiology for the Veteran's degenerative joint disease?  Specifically, is it at least as likely as not (a 50% or better probability) that the Veteran's degenerative disc disease is related to his service?  The examiner must explain the rationale for all opinions, citing to supporting clinical data, as appropriate.

3.  The RO should then readjudicate de novo the claim of service connection for right and left disabilities.  If the claims remain denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


